Citation Nr: 0419603	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-01 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the feet and, if so, whether the 
reopened claim should be granted.

2.  Entitlement to a compensable evaluation for inactive 
tuberculous pleurisy.

3.  Entitlement to a compensable evaluation for urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
April 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  In 
December 2003, the veteran testified at a hearing at the ROIC 
before the undersigned.

The veteran's appeal as to his claim of entitlement to 
service connection for residuals of frostbite of the feet is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  An unappealed May 1989 ROIC rating decision denied 
service connection for frostbite of the feet.

2.  The evidence added to the record since the May 1989 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for residuals of frostbite of the feet, and is so 
significant as to warrant readjudication of the merits of the 
claim on appeal.

3.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected inactive tuberculous pleurisy with effusion is 
active and symptomatic.

4.  The objective and competent medical evidence is in 
relative equipoise as to whether the veteran's service-
connected urethritis is manifested by dysuria with daily 
urination at least three to four times during the day and 
three times during the night with an inability to hold his 
urine, with no need to wear an absorbent pad or for 
continuous catherization, and current evidence of a urinary 
tract infection but no evidence of marked obstructive 
symptomatology.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1989 rating decision that 
denied service connection for frostbite of the feet is new 
and material, and the claim for service connection for 
frostbite of the feet may be reopened.  38 U.S.C.A. §§ 5100-
5103A, 5106, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.304, 20.1104, 20.1105 (2003).

2.  A compensable rating for inactive tuberculous pleurisy 
with effusion is not warranted.  38 U.S.C.A. §§ 1155, 5100-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.89, 4.97, Diagnostic Code 6732 (2003).

3.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a 10 percent evaluation for urethritis 
have been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.20, 
4.115a, 4.115b, Diagnostic Code 7512 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In May 2002, the ROIC provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed December 1999 statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the ROIC 
clarified what evidence would be required to establish 
service connection and compensable ratings.  The veteran 
responded to the ROIC's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the March 2003 SSOC contained the new duty-to-assist 
regulations codified at 38 C.F.R. § 3.102 and 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the ROIC.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

The ROIC, in a decision dated in May 1989, denied the 
veteran's claim of entitlement to service connection for 
frostbite of the feet.  The ROIC found at the time that there 
was no evidence of frostbite in service.  The veteran did not 
appeal the ROIC's decision, and it became final.

The evidence of record at the time of the May 1989 ROIC 
decision that denied service for residuals of frostbite of 
the feet included the veteran's service medical records 
(SMRs), which show he was hospitalized in April 1955 for 
treatment of pneumonia and later diagnosed with pulmonary 
tuberculosis.  An April 1956 Physical Evaluation Board report 
described the veteran's disabilities as pleurisy, 
tuberculosis, and urethritis.  An April 1956 separation 
examination report indicates that his lower extremities were 
normal.

Also included in the evidence were post-service VA medical 
records indicating that the veteran was hospitalized from 
October to December 1956 for treatment of pain and paralysis 
of the right shoulder with numbness in parts of his upper 
right extremity.  It was noted that he was in an automobile 
accident in April 1956, for which he was hospitalized and 
found to have partial paralysis of his right arm and 
shoulder.  Physical examination was normal except for 
problems associated with the veteran's upper right extremity.  
Final diagnoses were not associated with a foot disorder or 
residuals of frostbite.

VA medical records dated from 1957 to 1968 reflect normal 
lungs and treatment for symptoms associated with prostatitis, 
but are not indicative of a foot disorder.

The May 1989 rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
VCAA did not alter this requirement.  38 U.S.C.A. § 5103A(f) 
(West 2002).  If the Board determines that the evidence is 
new and material, the case is reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the May 1989 decision, which was the 
most recent final adjudication that disallowed the veteran's 
claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's current request to reopen his 
claim was filed in August 1997, the regulations in effect 
before August 29, 2001 are for application.  Nevertheless, to 
whatever extent the new rules have changed the approach to 
developing evidence in claims, they have not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's current 
claim was received by the ROIC in August 1997.  The evidence 
added to the record includes VA medical records and 
examination reports, dated from 1995 to 2003, the veteran's 
and others' written statements, and his oral testimony.

Added to the record is an August 1976 VA medical record 
indicating that the veteran was hospitalized for treatment of 
bilateral cellulitis of the lower extremities.  VA outpatient 
records dated from 1996 to 1998 show that the veteran was 
repeatedly seen for treatment of onychomycosis of both feet.  

Also added to the record is a July 1998 VA examination report 
which, in pertinent part, indicates that the veteran gave a 
history of treatment at a dispensary because he could not 
walk when his feet got cold while in the field in service.  
The veteran said that he was not hospitalized but was sent to 
his barracks to "thaw out," and that for the rest of his 
military career he did not participate in any cold weather 
exercises, except as an indoor participant.  He reported 
having residuals of feet that became uncomfortably cold and 
painful if they were to get cold.  He avoided this by not 
working outdoors, not standing on street corners waiting for 
public transportation too long in cold weather, and wearing 
appropriate foot gear.  He was never a smoker, and was not 
known to be a diabetic.  On examination, the veteran's feet 
were described as normal, with normal skin and pulses and no 
swelling.  The pertinent diagnoses included subjective 
residuals of cold injury of both feet.

A September 1998 VA examination report indicates that the 
veteran gave a history of frostbite in service while in 
Austria.  He complained of increased pain in his feet, 
especially when standing for periods of time when he had to 
shake the foot.  He also had toe numbness and was unable to 
stand for extended periods of time.  He experienced cold 
intolerance, and his feet were constantly cold.  He had 
recurrent fungal infections of the toenails.  Other medical 
problems included borderline diabetes.  It was noted that the 
veteran had suffered a stroke in 1998.  On examination for 
cold injury, it was noted that there was evidence of fungal 
infection of the toenails of both great toes, and all of the 
other toenails were normal.  Both feet were cold to touch, 
and there was evidence of a tubor or discoloration of both 
feet on the undersurface, especially pronounced at the toes.  
There was a decreased sensation of both of the toes and 
evidence of peripheral neuropathy on the toes of both of the 
feet.  Both pedal pulses were palpated.  There was no 
limitation on range of motion of the ankle joints.  There was 
neuropathy present on the feet, limited to both of the great 
toes.  The pertinent diagnosis was residuals of frostbite of 
the feet including fungal infections of the nails of the 
first toes of the left and right foot, evidence of 
temperature change and pain in the foot, and evidence of 
peripheral neuropathy in the toes of both feet.

In May 2000 written statements, the veteran's brother and 
sister said that they recalled his writing home about having 
frostbite, and saying the Army had to relocate him because of 
it.  In another May 2000 written statement, J.C. said she had 
known the veteran since 1957, when he talked about being 
transferred in service due to having frostbitten feet.

In a July 2000 written statement, R.S.B., M.D., said he was 
unable to find any records regarding the veteran.

A July 2001 VA outpatient record indicates the veteran was 
seen by the VA physician who had examined him in July 1998.  
It was noted that, in late June 2001, the veteran complained 
of subacute right pedal swelling that started earlier in the 
month.  It was further noted that at the end of 1998 the 
doctor had referred the veteran to vascular surgery for what 
was thought to be chronic venous insufficiency on the right.  
Tests revealed probably an old clot, but the physician was 
unaware of test results until recently.  It was noted that he 
had a post-phlebitis syndrome.  An August 2001 record 
reflects the veteran's complaints of bilateral lower 
extremity pain and swelling since May, and notes he reported 
right lower extremity "numbness".  It was noted that he had 
a history of 3 or 4 similar episodes through his lifetime.  
The diagnosis was possible post-phlebitic syndrome and 
thromboembolic disease (TED); support hose were prescribed.

At his October 2003 Board hearing, at his May 2000 personal 
hearing at the RO, and in his written statements, the veteran 
said that in approximately February 1954 he was carried off 
the field to a dispensary while in St. Johann, Austria, due 
to cold feet.  He experienced severe foot pain, with burning 
and numbness, and was bedridden for a while.  He was placed 
on limited duty and in April 1954 was transferred from the 
59th Reconnaissance Field Unit to the 258th Signal 
Construction Company in Salzburg, Austria.  He reported post-
service medical treatment for his feet from Dr. B. in 
Philadelphia, who told the veteran he no longer had medical 
records of his treatment.  The veteran denied post-service 
exposure to the cold.  He indicated that support hose were 
prescribed by VA.

As noted above, the veteran has asserted that he has 
residuals of frostbite of the feet and that the disorder had 
its origin during his period of active service.  His SMRs do 
not show complaints or diagnosis of, or treatment for, the 
claimed disorder.

The evidence received since the May 1989 decision consists of 
the veteran's written and oral statements and the written 
statements of his friend and two relatives.  The veteran 
testified that he experienced frostbite in service that 
necessitated his being carried off the field and medically 
treated and then transferred to a different company.  
Statements from his sister and brother and his friend 
indicate that, in service and when he returned home in 1957, 
he reported being transferred to a new company due to having 
frostbite.  VA medical records dated in 1997 and 1998 reflect 
treatment for fungal toenail infections and a September 1998 
VA examination report included a diagnosis of residuals of 
frostbite of the feet.  VA medical records dated in August 
2001 indicate that the veteran had possible post phlebitic 
syndrome.

This evidence is new, and does bear directly on the question 
of whether the veteran has residuals of frostbite of the feet 
related to active military service.  In the Board's opinion, 
under the Federal Circuit Court case law, this evidence 
provides a more complete picture of the veteran's disability 
and its origin, and thus does bear directly and substantially 
upon the specific matter under consideration and is so 
significant as to warrant reconsideration of the merits of 
the claim on appeal.  This is particularly true in view of 
the low threshold required to establish new and material 
evidence under the Hodge precedent, supra.  Thus, this 
evidence is new and material, and we may reopen the veteran's 
claim of entitlement to service connection for residuals of 
frostbite of the feet.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for residuals of 
frostbite of the feet and will issue a final decision once 
that development is complete, if the case is ultimately 
returned to the Board. 

III.  Claims for Increased Ratings

A.  Factual Background

In a May 1956 rating decision, the ROIC granted service 
connection for inactive tuberculous pleurisy with effusion 
and for urethritis.  The disabilities were assigned 
noncompensable (0 percent) disability evaluations.

In August 1997, the ROIC received the veteran's claim for 
compensable ratings.  VA medical records dated from 1996 to 
2003 are associated with the claims file.

VA hospitalized the veteran from January to February 1998 for 
aphasia, thought to be a transient ischemic attack.  His past 
medical history noted a remote tuberculosis history. 

According to the July 1998 VA examination report, the veteran 
was a capable historian, was followed at several VA clinics 
including the urology clinic, and was referred for an 
appropriate examination.  It was noted that he was not a 
smoker and might have had tuberculosis pleuritis in service 
for which he was treated and, presumably, left without any 
residuals.  A chest X-ray taken earlier in the year was 
interpreted as entirely normal.  The pertinent diagnosis was 
history of tuberculous pleuritis, without residuals these 
days.

The September 1998 VA examination report reflects that the 
veteran was currently asymptomatic (as to his tuberculous 
pleurisy) and did not complain of shortness of breath, 
although he complained of frequent colds at times.  He also 
had chronic urethritis in service at times with prostatitis 
and cystitis, and was currently asymptomatic.  He had flare-
up episodes about once every three to four months, when he 
had a discharge from his penis and irritation, with burning 
in the urine.  Objectively, the veteran's heart, lung, and 
penile examinations were normal.  There was no evidence of 
discharge noted.  Diagnoses included tuberculous pleurisy in 
the service.  The VA examiner reported that the veteran was 
currently relatively asymptomatic, with a normal physical 
examination.  Also diagnosed was history of chronic 
urethritis with cystitis and prostatitis, and it was noted 
that the veteran had an episode every three to four months.

In an October 1998 Addendum, the VA physician who had 
examined the veteran in July 1998 noted that the veteran was 
to be examined for anterior urethritis with littritis (the 
doctor had "absolutely no idea" what the term littritis 
meant).  It was noted that the veteran was to be referred to 
the Urology Service of the Philadelphia VA Medical Center 
(VAMC), as he had been followed in that clinic for many years 
for the claimed disorder.  As the requested examination was 
not performed, the general practitioner physician who had 
previously examined the veteran took the liberty of examining 
the VA urology clinic records and drafting the addendum.

It was noted that the veteran's SMRs were unavailable and his 
early urologic history was based on his oral reports.  The 
veteran said he had acute urethritis with urethral discharge 
and dysuria of unknown cause in service.  Since then, he had 
experienced recurrent symptomatic urethritis and went on to 
have documented chronic prostatitis that complicated the 
urethritis.  It was noted that the chronic prostatitis was a 
histologic diagnosis based on prostate biopsy in addition to 
physical examination findings of a boggy and tender prostate 
over the years.  The symptoms were recurrent over the years 
and included recurrent urethral discharge, cystitis symptoms, 
and flares of constitutional ailments severe enough to need 
hospitalization.  The physician commented that the VA 
urologists also labeled the veteran as having voiding 
dysfunction, a problem with obstructive symptoms and residual 
urine in the bladder.  Medication was prescribed for the 
obstructive symptoms.  Kidney function was normal to date.  
The pertinent diagnosis was chronic prostatitis complicating 
a urethritis first manifest during military service.

An October 1998 VA genitourinary examination report indicates 
that the veteran had some mild urgent incontinence, with some 
mild leakage during the day and two or three trips to the 
bathroom in the evening.  He had no previous history of 
urologic surgery or urinary tract infection.  He had no 
history of nephrolithiasis and no history of nausea, 
vomiting, fever, chills, or flank pain.  There was no history 
of a need for catherization.  His prostate-specific antigen 
(PSA) test was normal and his digital rectal examination 
showed no nodules.  His abdomen was soft and non-tender and 
his flanks were non-tender.  An ultrasound of the veteran's 
kidneys was normal and an ultrasound of his bladder showed 
there to be a 0 cubic centimeter (cc.) post-voidal residual.  
He took prescribed medication for his mild urgent 
incontinency.

VA outpatient records dated from 1999 to 2002 reflect in 
that, in April 1999, the VA physician who examined the 
veteran in July 1998 evidently became his primary treating 
physician.  The records also reflect that the veteran was 
repeatedly seen in the Urology Clinic with complaints of 
dysuria, frequency, nocturia, dribbling, and some urge-
incontinence. 

A January 2000 VA radiology report of an ultrasound of the 
veteran's kidneys and bladder revealed no post-void residual, 
no hydronephrosis, no nephrolithiasis, and possible medical 
renal disease.

At his May 2000 personal hearing at the RO, the veteran 
testified that he was treated at the VA outpatient clinic for 
conditions including colds.  He denied taking any prescribed 
medication for his tuberculosis or pleurisy and said he took 
several medications for his urination problems.  The veteran 
reported occasional breathing difficulty and shortness of 
breath when he went up stairs and walked.  He said he had 
coughing spells, and was told by his VA doctor that his chest 
X-rays looked good.  As to his urethritis, the veteran denied 
wearing any pads, but experienced leaking.  No doctor had 
told him to wear pads.  He carried a urinal with him in the 
car because of a frequent need to void, approximately every 
30 minutes.  He experienced continuous leaking and sometimes 
brought extra clothing along.  The veteran said since service 
he also had an occasional discharge that stung, that occurred 
2 or 3 times a week and that lasted several days.  He 
reported urinating hourly or less, approximately 8 or 10 
times a night and woke up approximately 3 times a night to 
urinate.  He kept a plastic sheet on the mattress to protect 
it.   

June 2000 VA Urology Clinic record entries indicate the 
veteran was seen for complaints of incontinence and 
frequency, and had dysuria.  Medication was prescribed.  When 
seen two weeks later, it was noted that a urine culture was 
negative.  In August 2000, the veteran was seen again and 
assessed with irritative voiding symptoms with urethral 
defect at the bulbomebranous junction, thought to be a 
possible abscess versus diverticulum.  

A June 2000 VA report of a retrograde urethrogram and voiding 
cystourethrogram showed a walled-off abscess within the 
spongeosum at the level of bulbar membranous junction most 
consistent with prior trauma.  There was no evidence of 
stricture within the urethra.

When seen in October 2000, a VA Urology Clinic entry reflects 
the veteran's long history of dysuria and frequency, that was 
minimally responsive to medication.  A cystoscopy was 
performed that was normal.  A normal urethral course and 
caliber with no stricture and normal bladder mucosa and 
normal urinary output were noted.  A magnetic resonance image 
(MRI) did not show evidence of abscess.  The assessment was 
normal cystoscopy and urinary frequency.

A January 2001 VA medical record indicates that the veteran 
was seen with complaints of an upper respiratory infection 
two weeks earlier and had an ongoing cough, with whitish 
sputum and some anterior chest pain with coughing only.  
Examination of his lungs showed no rales or wheezes, and the 
assessment was viral upper respiratory infection with the 
most distressing symptom being a cough with resultant 
insomnia, for which medication was prescribed.

A March 2001 statement from a VA physician indicates that the 
veteran had a urologic condition that precluded his 
involvement in jury duty.

A July 2001 VA radiology report of a limited ultrasound 
examination of the bladder reflects no post-void residual 
urine volume.

An August 2001 VA outpatient record indicates that the 
veteran was seen with voiding dysfunction.  He reported 
urgency and some post void dribbling that improved somewhat 
on prescribed medications.  The veteran experienced nocturia 
three times a night.  

The VA physician who examined the veteran in July 1998 and 
treated him prepared a May 2002 VA examination report.  
According to the examination report, no matter what the 
veteran's medical history, his tuberculous pleurisy had been 
inactive for years.  A chest X-ray taken in January 1998 at 
the outpatient clinic was reported as showing an entirely 
normal chest.  It was noted that the veteran was evaluated 
for voiding dysfunction and urethral discharge history, and 
continued to be followed in the VA Urology Clinic.  The VA 
examiner said that, despite an extensive workup which 
included ultrasound examination, cystoscopy, urodynamics, 
voiding cystourethrogram, and retrograde urethrogram, there 
was no ongoing explanation for the veteran's voiding 
symptoms.  There also remained no explanation for his report 
of periodic urethral discharge.  The veteran's voiding 
dysfunction had not responded to treatment with prescribed 
medication.  According to the veteran, he passed urine as 
frequently as every 15 minutes and at best every 30 minutes, 
and was subject to nocturia as often as five times a night.  
As to his urethral discharge, the veteran was able to go for 
as long as a month without any discharge and then, when he 
had a urethral discharge, it persisted for 3 to 4 days and as 
long as seven days and did not respond to prescribed 
medication.  The VA examiner commented that he did not have 
an explanation for the claimant's voiding dysfunction and 
history of urethral discharge.  It was noted that the veteran 
did not require any absorbent materials.  The diagnoses were 
long-ago-inactive tuberculous pleuritis and voiding 
dysfunction and periodic urethral discharge - causes unknown.

In August 2002, the VA Urology Clinic record indicates that 
the veteran reported no change in his voiding status, with 
constant dribbling and some urge incontinence with nocturia 
three times a night.  Physical examination revealed a 
negative cystoscopy and "VD" after cerebrovascular 
accident.

A June 2003 VA medical record indicates that the veteran was 
seen for a urinary tract infection and treated with 
prescribed medication.  A November 2003 VA record indicates 
medication was prescribed for the veteran that was not 
stocked by the VAMC pharmacy.

At his December 2003 Travel Board hearing, the veteran 
testified to having coughing spells four or five times a 
week, but said he did not take prescribed medication for the 
cough.  He had breathing difficulty several times a week.  He 
took many different types of medication because he was unable 
to control his urine, and had frequent penile discharge.  He 
said wore Depends incontinence pads, which had to be changed 
four or more times daily, and experienced frequent nighttime 
urination.  He said a recent test had shown blood in his 
urine.

B.  Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected inactive tuberculosis/pleurisy and urethritis, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is 
inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

1.  Compensable Evaluation for Inactive Tuberculous Pleurisy
with Effusion

Tuberculous pleurisy, active or inactive, shall be rated 
under 38 C.F.R. §§ 4.88c or 4.89, whichever is appropriate.  
See 38 C.F.R. § 4.97, Diagnostic Code (DC) 6732 (2003).  In 
this case, because the veteran was granted service connection 
for inactive tuberculous pleurisy with effusion in May 1956, 
the provisions of 38 C.F.R. § 4.89 are for application, since 
it addresses the ratings for inactive non- pulmonary 
tuberculosis in effect on August 19, 1968.  Under this 
regulation, for two years after the date of inactivity, 
following active tuberculosis which was clinically identified 
during service or subsequently, a 100 percent disability 
evaluation is assigned.  Thereafter, for four years, or in 
any event, to six years after the date of inactivity, a 50 
percent evaluation is warranted.  Thereafter, for five years, 
or for 11 years after the date of inactivity, a 30 percent 
evaluation is warranted.  Thereafter, in the absence of a 
schedular compensable permanent residual, a noncompensable (0 
percent) evaluation is warranted for inactive nonpulmonary 
tuberculosis.

As detailed above, the objective and medical evidence of 
record preponderates against a finding that the veteran's 
service-connected inactive tuberculous pleurisy with effusion 
warrants a compensable disability evaluation.  VA examiners 
in July and September 1998 and in May 2002 noted that his 
chest X-ray in 1998 was normal.  Although at his September 
1998 VA examination, the veteran reported having frequent 
colds, the VA examiner nevertheless concluded that the 
veteran was currently relatively asymptomatic, with a normal 
physical examination as to his tuberculous pleurisy.  A 
January 2001 VA outpatient record reflects the veteran's 
complaints of an on-going cough associated with an earlier 
upper respiratory infection, but is not referable to 
residuals of tuberculous pleurisy and, in May 2002, the VA 
examiner merely diagnosed long-ago-inactive tuberculous 
pleuritis.  

In the absence of either currently active disease, or 
permanent residuals, a compensable evaluation for inactive 
tuberculous pleurisy with effusion is not warranted.  See 38 
C.F.R. § 4.89, 38 C.F.R. § 4.97, DC 6732.  In this regard, 
the veteran's complaints of constant coughing episodes and 
difficulty walking and ascending stairs have not been 
associated clinically with the disability at issue.

Alternatively, a rating in excess of that currently assigned 
for the veteran's tuberculous pleurisy may be granted if it 
is demonstrated that this disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  In this regard, the percentage ratings 
in 38 C.F.R. Part 4 represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from service-connected diseases and their residual 
conditions in civil occupations.  See 38 C.F.R. § 4.1.  There 
is no indication that the veteran's inactive tuberculous 
pleurisy has required hospitalization, or that it has 
interfered with his employment beyond that contemplated by 
the schedular provisions.  Absent evidence of either marked 
interference with employment or periods of hospitalization 
for the disability at issue, there is no basis to conclude 
that this disability is more severe than currently evaluated.  
Thus, the failure of the RO to submit the case for 
consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

2.  Compensable Evaluation for Urethritis

Effective February 17, 1994, VA revised the criteria 
governing the rating of disabilities of the genitourinary 
system.  See 59 Fed. Reg. 2,527 (1994) (now codified at 38 
C.F.R. §§ 4.115a, 4.115b).

The veteran's service-connected urethritis is rated as 
analogous to chronic cystitis under Diagnostic Code 7512.  
See 38 C.F.R. § 4.20 (2003).  Under the current rating 
criteria, effective February 17, 1994, chronic cystitis is 
rated as voiding dysfunction that is rated according to the 
particular condition as urine leakage urinary frequency or 
obstructed voiding.  See 38 C.F.R. §§ 4.115a, 4.115b.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day warrants a 20 percent rating.  38 C.F.R. 
§ 4.115a. Urine leakage or incontinence requiring the wearing 
of absorbent materials that must be changed 2 to 4 times a 
day warrants a 40 percent rating.  Id.  Urine leakage or 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials that must be changed more than 4 times 
per day warrants a 60 percent rating.  Id.

Urinary frequency with a daytime voiding interval between two 
and three hours, or awakening to void two times per night 
warrants a 10 percent rating.  38 C.F.R. § 4.115a (2003).  A 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night warrants a 20 
percent rating.  Id.  A daytime voiding interval less than 
one hour, or awakening to void five or more times per night 
warrants a 40 percent rating.  Id.

Obstructive symptomatology with or without stricture disease, 
requiring dilation 1 to 2 times per year, warrants a 
noncompensable rating.  38 C.F.R. § 4.115a.  A 10 percent 
rating is warranted for obstructive voiding with marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of: 
(1) post void residuals greater than 150cc; (2) uroflowmetry 
showing markedly diminished peak flow rate (less than 
10cc/sec); (3) recurrent urinary tract infections secondary 
to obstruction; or (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  Id.  A 30 percent rating is 
warranted where there is urinary retention requiring 
intermittent or continuous catheterization.  Id.

The Board notes that, effective from February 17, 1994, 38 
C.F.R. § 4.115a states that where diagnostic codes refer to 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.

With consideration of the doctrine of reasonable doubt, the 
Board will exercise our discretion to conclude that a 10 
percent evaluation, but no higher, is for assignment since, 
at the October 1998 VA examination, the veteran described 
mild urgent incontinence with some mild leakage during the 
day and nocturia two or three times a night.  We do note that 
in August 2001 the veteran told a VA urologist that he had 
nocturia three times a night with urgency and some post void 
dribbling, in February 2002 he described some urge-
incontinence with nocturia three times a night, and in May 
2002 the VA examiner noted that the veteran's voiding 
dysfunction was unresponsive to prescribed medication and he 
reported passing urine nearly twice an hour with nocturia as 
much as five times a night.  However, the VA examiner had no 
explanation for the veteran's voiding dysfunction, and said 
he did not require any absorbent materials.  In fact, the 
diagnosis at that time was voiding dysfunction and periodic 
urethral discharge - causes unknown.  A June 2003 VA record 
indicates the veteran was treated for a urinary tract 
infection. 

The objective medical evidence of record is replete with the 
veteran's treatment for voiding dysfunction and complaints of 
urethral discharge, although his VA treating physician was at 
a loss to explain the cause of the voiding dysfunction and 
discharge problem.  In his oral and written statements, the 
veteran has reported having urinary frequency problems.  The 
medical evidence demonstrates that he repeatedly told VA 
urologists of having dysuria and nocturia three times a 
night, although in December 2003 he testified to an inability 
to control his urine, a need to wear Depends and change the 
pads at least four times a day, and to frequent night-time 
urination.  Therefore, the Board concludes that the evidence 
is in relative equipoise as to whether there is urinary 
frequency symptomatology as required for a 10 percent rating 
under Diagnostic Code 7512 as due to the service-connected 
urethritis.  Overall, the evidence shows that there is a 
question as to which of the two evaluations should apply, 
since the current level of disability approximates the 
criteria for a compensable rating due to the service-
connected disability.

Even though the Board has determined that a compensable 
rating of 10 percent is warranted in this case, there is not 
a question as to whether the 20 percent rating should be 
assigned under the regulations currently in effect.  First, 
we have so determined by giving the benefit of the doubt to 
the veteran.  Second, given the available diagnostic codes, 
the disability picture is comparable to urinary frequency 
with a daytime voiding interval between two and three hours, 
or awakening to void two times per nigh that warrants a 10 
percent rating, but the degree of disability as demonstrated 
by the findings on examination does not appear to approximate 
the type or degree that would have resulted from a daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night due to the service-
connected disability.  In fact, the medical evidence is 
devoid of any reference to the veteran needing to wear an 
absorbent pad and or needing continuous catherization.  Nor 
is there objective medical evidence of marked obstructive 
symptomatology.  Therefore, the 10 percent rating, and no 
more, is appropriate under the facts of this case.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schrafrath v. Derwinski, supra.  After a careful review of 
the available diagnostic codes and the medical evidence of 
record, the Board finds that codes other than Diagnostic Code 
7512 do not provide a basis to assign an evaluation higher 
than the compensable 10 percent rating assigned by this 
decision.

In view of the above, the Board finds that the application of 
the benefit of the doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) (both old and new versions) is appropriate in this 
case.  As stated, the level of disability is approximately 
commensurate with a 10 percent rating under DC 7512, and the 
appeal is granted to that extent.  38 C.F.R. § 4.155a, DC 
7512.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for frostbite of the 
feet is reopened, and the appeal is, to that extent, granted.

A compensable evaluation for inactive tuberculous pleurisy 
with effusion is denied.

A 10 percent evaluation is granted for urethritis, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100-
5103A, 5106-7.  VA has published regulations implementing 
many of the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The veteran seeks service connection for residuals of 
frostbite of his feet.  His SMRs are negative for complaints 
or diagnosis of, or treatment for, frostbite of the feet.  In 
support of his claim, the veteran has submitted written 
statements from his sister, brother, and friend, and his own 
oral and written statements.  

At his December 2003 Board hearing, and at his May 2000 
personal hearing at the ROIC, the veteran testified that in 
the early winter of 1954 he experienced frostbite while 
stationed in Austria.  He said he was treated at a field 
dispensary and then taken off duty for two weeks during which 
time he was advised to keep his feet elevated and was treated 
at Camp Johann in February 1954.  He was also treated at a 
hospital (Salzburg Hospital?) at Camp Truscott in Salzburg, 
Austria, for foot pain and walking difficulty that occurred 
in the spring of 1954.  He asserts that his foot problem was 
so severe he was unable to do field duty and in April 1954 
was transferred from the 59th Reconnaissance Field Unit to 
the 258th Signal Construction Company in Salzburg, Austria.  

However, it does not appear that the ROIC has yet attempted 
to obtain copies of United States Surgeon General Office 
(SGO) records, as well as records for sick/morning reports 
regarding the veteran or the veteran's service personnel 
records.  In the interest of due process, the Board believes 
this should be done.

During 1996 to1998, VA outpatient records indicate the 
veteran was repeatedly treated for onychomycosis in both 
feet.

In July 1998, VA afforded the veteran an examination for cold 
injury that diagnosed subjective residuals of cold injury of 
both feet, but a September 1998 VA examination diagnosed 
residuals of frostbite of the feet that included fungal 
infections of the nails of the first toes of both feet, 
evidence of temperature change and pain in the foot, and 
evidence of peripheral neuropathy in the toes of both feet. 

However, a July 2001 VA outpatient record entry made by VA 
physician who previously examined the veteran indicates that, 
in late June 2001, the veteran complained of subacute right 
pedal swelling starting earlier in the month.  It was noted 
that the veteran had a post-phlebitis syndrome.  In light of 
this recent new medical evidence, the Board believes the 
veteran should be afforded a new VA examination to determine 
whether he has any residuals of frostbite in service.

Thus, due process requires that this case be REMANDED to the 
ROIC for the following action:

1.  The ROIC should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.  Such notice should 
specifically apprise the veteran of the evidence 
and information necessary to substantiate his 
claim and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any evidence or 
information.

2.  The RO should contact the National Personnel 
Records Center (NPRC) and request all service 
personnel records for the veteran including those 
that reflect his transfer from the 59th 
Reconnaissance Field Unit to the 258th Signal 
Construction Company in Salzburg, Austria, and any 
U.S. Army Office of the Surgeon General records 
for the appellant for the periods from January 1 
to 31, 1954; from February 1 to 28, 1954; from 
March 1 to 31, 1954; and from April 1 to 30, 1954.  
If applicable and available, obtain any sick 
reports and morning reports for the appellant's 
unit for treatment in St. Johann, or at Camp 
Truscott, in Salzburg, Austria.  If any request 
for such records is unsuccessful, notify the 
veteran appropriately.  38 C.F.R. § 3.159(e).

3.  The ROIC should contact the veteran and 
request that he identify all VA and non-VA medical 
treatment for his frostbite of the feet since June 
2003.  The ROIC should make appropriate effort to 
obtain those treatment records, if not already 
associated with the claims files.

4.  The veteran should be scheduled for 
appropriate VA examination to determine the 
etiology of any residuals of frostbite of the 
feet.  A complete history of the claimed disorder 
should be obtained from the veteran.  Prior to the 
examination, the examiner should review the claims 
folder.  All indicated tests and studies should be 
performed and all clinical findings reported in 
detail.  The examiner is requested to address the 
following matters: (a) does the appellant 
currently have residuals of frostbite of the feet? 
(b) if he has such a disability (or disabilities), 
does it represent a disease process or the 
residuals of an injury? (c) The examiner is 
requested to provide an opinion concerning the 
etiology of any residuals of frostbite of the feet 
found to be present, to include whether it is at 
least as likely as not (i.e., to at least a 50-50 
degree of probability) that any currently 
diagnosed residuals of frostbite of the feet were 
caused by military service, and is consistent with 
the veteran's history of the claimed disorder, or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 probability).  
The examiner is requested to reconcile the 
opinions expressed in the July and September 1998 
VA examination reports.  A complete rationale 
should be provided for all opinions expressed.  
The claims file should be made available to the 
reviewer prior to the examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

5.  Thereafter, the ROIC should readjudicate the 
veteran's claim for service connection for 
frostbite of the feet.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a SSOC.  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal since the March 2003 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



